ACCEPTED
                                                                         03-15-00144-CR
                                                                                 5591948
                                                              THIRD COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                                                     6/8/2015 5:32:52 PM
                                                                       JEFFREY D. KYLE
             No. 03-15-00144-CR (Counts II and III)                               CLERK

   IN THE COURT OF APPEALS FOR THE THIRD JUDICIAL
            DISTRICT OF TEXAS, AT AUSTIN  FILED IN
                                                  3rd COURT OF APPEALS
                 Christopher Arthur Kurtz             AUSTIN, TEXAS
                                                  6/9/2015 10:32:52 AM
                            Appellant               JEFFREY D. KYLE
                                                          Clerk
                                v.
                      The State of Texas
                            Appellee
 On Appeal from the 207th District Court of Comal County in
       Case Number CR2014-343 (Counts II and III),
         The Hon. Jack Robison, Judge Presiding


        Motion to Withdraw as Counsel

TO THE HONORABLE COURT OF APPEALS:

    COMES NOW, John G. Jasuta, court appointed counsel for

Appellant, Christopher Arthur Kurtz in the above styled and

numbered cause, and would respectfully show the Court that he

has this day filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), High v. State, 573 S.W.2d 807 (Tex.Cr.App.

1978), In re Schulman, 252 S.W.3d 403 (Tex.Cr.App. 2008), and

Kelly   v.   State,   436 S.W.3d 313   (Tex.Cr.App.     2014).

Consequently, Movant is required to move to withdraw as counsel.
                                  I

    Appellant’s name and address is Christopher Arthur Kurtz,

3000 West San Antonio Street, New Braunfels, Texas, 78130. His

current telephone number is (830) 620-3400.

                                 II

    Movant certifies that the party, Christopher Arthur Kurtz, has

been notified in writing of “the right to object to the motion,” in

writing, despite the fact that Movant does not believe that there

exists within the law any support for the existence of any such

right. The party’s rights are set out in the case law set out herein.

Counsel certifies that the party, Christopher Arthur Kurtz, has

been fully advised of every right he possesses with regard to the

appeal of these cases.

                              Prayer

    WHEREFORE PREMISES CONSIDERED, Appellant prays this

Honorable Court will grant his Motion to Withdraw as Counsel.
                            Respectfully submitted,


                            __________________________________
                            John G. Jasuta
                            Attorney at Law
                            1801 East 51st Street, Suite 365474
                            Austin, Texas 78723
                            eMail: lawyer1@johngjasuta.com
                            Tel. 512-474-4747
                            Fax: 512-532-6282
                            State Bar No. 10592300
                            Attorney for Christopher Arthur Kurtz
         Certificate of Compliance and Delivery
     This is to certify that: (1) this document, created using
WordPerfect™ X7 software, contains 304 words, excluding those
items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies
with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on
June 5, 2015, a true and correct copy of the above and foregoing
“Motion to Withdraw as Counsel” was transmitted via the eService
function on the State’s eFiling portal, to Joshua Presley
(presj@co.comal.tx.us), counsel of record for the State of Texas,
and to Appellant at the address indicated above, via surface mail
(U.S.P.S.).



                            ______________________________________
                            John G. Jasuta